DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
10-11, 15 and 19
Pending:
1-9, 12-14, 16-18 and 20
Withdrawn:
none
Examined:
1-9, 12-14, 16-18 and 20
Independent:
1, 13 and 17
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x


Priority
Priority is claimed to as early as 6/13/2017.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the drawings are withdrawn.
The objection to the claims is withdrawn.
The 112/b rejections are withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 38, line 24 and additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  Any link or citation to mutable content at an Internet address must be deleted.    Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  This objection is maintained.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1-2, 13, 17
accessing...
wherein the at least
one candidate therapy is associated with a clinical trial;
In claim 1, there is support for computer implementation of the recited "associated with a clinical trial," as found in the specification at, for example, p. 45, lines 21-22, so for example by software designation of an appropriate database for which the data is associated with a candidate therapy and for which the therapy is associated with a clinical trial.  It is understood that stored computer instructions or some equivalent must enforce this limitation.  Claims 2, 13 and 17 are interpreted similarly.  

In a BRI, claim 1 reads on embodiments with only partial use of "computer hardware" to accomplish the recited steps (therefore in a BRI not precluding action by a person performing the method using a computer), but claim 1 also reads on embodiments with complete reliance on the recited computer hardware.  In claims 13 and 17, there is complete reliance on structure of the "storage medium" (claim 13) or "system" (claim 17), e.g. stored "instructions" in each claim. 


8-9
the... sample...
Similarly, the recitations of claims 8-9 regarding sample types are interpreted as product-by-process limitations in which the recitations limit the sample from which the sequencing data was obtained but only limit the sequencing data and therefore the claims generally as elements of the claims and to the extent that they affect the structure of the data.





Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-9, 12-14, 16-18 and 20
Claims 1-9, 12-14, 16-18 and 20 are rejected under 35 USC 103 as unpatentable over Topalian (as cited on the attached form 892) as evidenced by Lawrence (as cited on the attached form 892).

Claims 1, 13 and 17 recite inventions for identifying positive or negative outcomes of candidate therapy according to analysis of sequence biomarkers.
In claim 1, the recited "obtaining..." and "accessing..." steps and associated recitations are taught as at least "Analysis of a small group of patients..." and "...large databases of mutational load in different cancer types..." (Topalian: Topalian: p. 283, 1st para.; p. 282, last para.; generally §"Mutational load as a potential biomarker for response to checkpoint blockade" beginning at p. 282; and entire document).
The recited "determining... a normalized biomarker score for each of multiple biomarkers..." step and associated recitations are taught by Topalian as at least "mutational load" (Topalian: p. 282, last para.; generally §"Mutational load as a potential biomarker for response to checkpoint blockade" beginning at p. 282; and entire document), including citation to Lawrence, and Lawrence explicitly teaches at least one form of normalization (Lawrence: §"SUPPLEMENTARY INFORMATION," §2.2; and entire document).  In a BRI, the recited "multiple" of "multiple normalized biomarker scores" reads on various possible of multiplicity, e.g. simple duplication of the same type of score in the same but repeated context, application of the same type of score in different contexts such as across multiple cancer types, different calculations of the same type of score, different types of score or different types of biomarker, etc.  While Topalian, at p. 282, focuses on "mutational load," Topalian teaches that type of marker or assay: among various cancer types, in response to various drugs, computing multiple median values before selecting the highest, and among multiple patients.  Thus, the recited "multiple biomarkers" read on the various values assayed, calculated and reported by Topalian.  Additionally, repetition of previously recited steps, such as repetition with additional biomarkers, would prima facie obvious (MPEP 2143 E., Example 9 pertains).
The recited "determining a first normalized biomarker score for the first biomarker at least in part by determining a first statistical score for the first biomarker based on the first distribution of values" reads on Lawrence's "...each covariate is converted to a Z-score, i.e. centered and normalized, by subtracting the mean and dividing by the standard deviation across genes" (§2.2; and entire document), in which the recited "statistical score" reads on at least Lawrence's "standard deviation."
The recited "identifying..." and "outputting..." steps and associated recitations are taught by Topalian as at least "...cancers with the highest median mutational loads (melanoma, NSCLC, SCCHN, bladder cancer and gastric cancer) demonstrated response rates to anti‑PD1 or anti‑PDL1" (Topalian: p. 282, last para.; generally §"Mutational load as a potential biomarker for response to checkpoint blockade" beginning at p. 282; and entire document).  More particularly regarding the recited "identifying the subject as a member of one or more cohorts using the set of multiple normalized biomarker scores," Lawrence teaches "The first hint that high mutational load might predict responsiveness to immune checkpoint blockade came from observing the response rates of various cancer types" (p. 282, last para.; and entire document), in which the instantly recited "cohorts" read on Topalian's "responsiveness," and Topalian's predictions classify cancers and patients into cohorts according to responsiveness.  Similarly, Topalian's "wide range... of mutational density among individual cases" (p. 282, last para.; and entire document) teaches the recited cohorting.
Additionally, automating an activity would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The art is applied similarly to claims 13 and 17, and also claims 3-9, -12, 14, 16, 18 and 20.
Regarding claim 2, the recited clinical trial reads on at least part of the data of Lawrence (§"SUPPLEMENTARY INFORMATION," §"Methods S0: Sample collection and DNA sequencing analysis;" and entire document).


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-9, 12-14, 16-18 and 20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of inferring positive or negative therapy outcome from biomarker data including the JE elements of "accessing...," "determining..., the determining comprising:..." and "identifying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this 
Preliminarily, at this 1st step of the analysis, elements of independent claim 13 are interpreted as directed to the abstract idea of inferring positive or negative therapy outcome from biomarker data including the JE elements of "accessing...," "determining..., the determining comprising:..." and "identifying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 17 are interpreted as directed to the abstract idea of inferring positive or negative therapy outcome from biomarker data including the JE elements of "accessing...," "determining..., the determining comprising:..." and "identifying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, the "sequencing data" may be only a short sequence, there may be only two or three biomarkers which each is only a short sequence, the normalization may be a simple math operation, etc.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the normalizing and the comparison and searching inherent in the recited "identifying."  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of 
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature relating biomarkers to positive or negative therapy outcome, including the JE element of "identifying..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 13 are directed to the law of nature relating biomarkers to positive or negative therapy outcome, including the JE element of "identifying..."  
claim 17 are directed to the law of nature relating biomarkers to positive or negative therapy outcome, including the JE element of "identifying..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the above Guidance).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 13 and 17 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "obtaining..." (claims 1, 13 and 17) is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Topalian (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
The recited "outputting..." (claims 1, 13 and 17) is a conventional post-processing element, as exemplified by Topalian, and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 13 and 17
Summing up the above Mayo/Alice analysis of claims 1, 13 and 17, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-9, 12, 14, 16, 18 and 20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This 


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-9, 12-14, 16-18 and 20 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to predicting the effect of therapy based on biomarker data.  Although the 

Application
Patent
Remarks / examples
16920226

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-20 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16871755

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-25 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16856566
11004542
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-16 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16696128
10706954
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-16 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16676375
10636514
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-30 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16662280
10636513
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-30 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16523808
10580517
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-30 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16456462

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 31-50 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16456370
10504615
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-30 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16391221
10395761
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-30 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006593

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-16 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006572
10650911
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-11 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006555
10311967
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-25 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006462

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 11-13 and 18 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006381

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-22 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006340
10340031
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-24 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006279
10340030
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-22 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006129
10720230
In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-9 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.
16006085

In a BRI, instant claims 1-9, 12-14, 16-18 and 20 read on embodiments within the scope of conflicting claims 1-20 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.


Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (applicant remarks: p. 14):
identifying the subject as a member of one or more cohorts using the set of multiple normalized biomarker scores for the subject, wherein each of the one or more cohorts is associated with a positive or negative outcome of the at least one candidate therapy; and
outputting an indication of the one or more cohorts in which the subject is identified as a member. (Emphasis supplied.)
Topalian and Lawrence, alone and in combination, fail to describe at least the above emphasized language of amended independent claim 1.
As described in the rejection, regarding the recited "identifying the subject as a member of one or more cohorts using the set of multiple normalized biomarker scores," Lawrence teaches "The first hint that high mutational load might predict responsiveness to immune checkpoint blockade came from observing the response rates of various cancer types" (p. 282, last para.; and entire document), in which the instantly recited "cohorts" read on Topalian's "responsiveness," and Topalian's predictions classify cancers and patients into cohorts according to responsiveness.  Similarly, Topalian's "wide range... of mutational density among individual cases" (p. 282, last para.; and entire document) teaches the recited cohorting.


the normalized biomarker score of claim 1 is one of a set of multiple normalized biomarker scores used to identify a subject as a member of one or more cohorts. By contract, the median mutational load is the only factor used to determine the response rates reported by Topalian (p. 282, col. 2, ¶3). Thus, Topalian fails to describe at least the above-emphasized language of amended claim 1.
In a BRI, the recited "multiple" of "multiple normalized biomarker scores" reads on various possible of multiplicity, e.g. simple duplication of the same type of score in the same but repeated context, application of the same type of score in different contexts such as across multiple cancer types, different calculations of the same type of score, different types of score or different types of biomarker, etc.  While Topalian, at p. 282, focuses on "mutational load," Topalian teaches that type of marker or assay: among various cancer types, in response to various drugs, computing multiple median values before selecting the highest, and among multiple patients.  Thus, the recited "multiple biomarkers" read on the various values assayed, calculated and reported by Topalian.  Additionally, repetition of previously recited steps, such as repetition with additional biomarkers, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains). 

Generally regarding 103, it may help to overcome the rejection, to more amend to narrow the BRIs of "biomarker" and "cohort" and/or to clarify the intended meaning or dimensionality of the recited "multiple" regarding "biomarkers."


Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 20, 3rd para.):
...while the pending claims may be based on mathematical concepts, they plainly do not recite any mathematical relationships, formulas, or calculations and therefore do not recite any mathematical concepts....
At least the recited "normalized" is a mathematical concept.  Also, the comments and citations within the rejection regarding "inherency of abstract ideas" pertain.

Applicant states (emphasis removed/added, applicant remarks: p. 20, last para.):
...the claims do not recite a mental process-the claims involve obtaining sequencing data, accessing in at least one database biomarker information indicating a distribution of values for each biomarkers in a reference subset, determining a set of multiple normalized biomarker scores, and identifying the subject as a member of one or more of cohorts using the set of multiple normalized biomarker scores. None of these acts can be practically performed in the human mind...
In the simplest embodiments within the scope of the claim, the claim does not require complexity other than what PHOSITA might perform in the mind or with pencil and paper.  The claim reads on de minimis size sets of biomarker information, values, distribution of values, etc.


The pending independent claims plainly reflect the above-described improvement and recite, in detail, limitations that explain not only how to place a set of markers on a common scale by normalizing their values against reference populations, but also how to use the resulting normalized biomarker values to identify a subject as a member of one or more cohorts.
...
...  Such improvements include, but are not limited to, improvements in predictive power for identifying a patient as a member for a cohort (associated with a positive or negative outcome associated with candidate therapy associated with a clinical trial) over conventional single biomarker methods.
The scope of the claim and distinguishing the claims from the previous state of the technology field do not yet clearly support use of an explanation of improvement to overcome the 101 JE rejection.  Also, what is the particularly-asserted improvement and whether any such improvement results from all claimed embodiments remain unclear.  The 1st bulletized suggestion at the end of the rejection pertains.

Response to arguments regarding double patenting
Applicant states (emphasis removed/added, applicant remarks: p. 23):
...  Applicant has amended independent claims 1, 13, and 17 in the interest of advancing prosecution.
The rejections have been reviewed, however it is not clear that the amendments distinguish the conflicting claims, in particular not with the 103 art rendering obvious any instant limitation not present in a conflicting claim.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631